DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 1, filed 10/26/2021, with respect to 11 have been fully considered and are persuasive.  The 112 objection/rejection of 08/25/2021 has been withdrawn. 

Allowable Subject Matter

Claims 1 through 11 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	Regarding Claim 1, none of the prior art neither disclosed nor rendered obvious a method for collecting and processing the tensor artificial-source electromagnetic signal data, comprising the steps of: step Si: determining an electric field polarization direction in a measuring area, and arranging electromagnetic field sensors according to the electric field polarization direction in the measuring area, step S2: respectively collecting artificial-source electromagnetic field signals and natural-field-source electromagnetic field signals, step S3: respectively Fourier-transforming the collected electromagnetic field signals, thereby obtaining the electromagnetic field values Exs, Eys,Hxs, and Hys 

	Regarding Claim 9,  none of the prior art neither disclosed nor rendered obvious a device for collecting and processing the tensor artificial-source electromagnetic signal data, comprising: an electric field polarization direction determining unit used for determining the polarization direction of the electric field in the measuring area, wherein the electromagnetic field sensors are arranged according to the determined polarization direction of the electric field in the measuring area, an electromagnetic receiver used for respectively collecting artificial-source electromagnetic field signals and natural-field-source electromagnetic field signals, a signal processing unit used for respectively Fourier-transforming the collected electromagnetic field signals, thereby obtaining the electromagnetic field values Exs, Eys, Hxs, and Hys corresponding to the artificial source, and the collected electromagnetic field signals Ex,, Ey,,Hxi and Hyi corresponding to n groups of natural sources, wherein i=1: n, an underground tensor impedance calculating unit used for calculating to obtain the underground tensor 
	It is for these reasons that Claim 1, 9, and their respective dependent claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863           

/NATALIE HULS/Primary Examiner, Art Unit 2863